 1       Mandy H. Kim (CA Bar #267513)                        LATHAM & WATKINS LLP
         mhkim@mwe.com                                        Roger J. Chin (Bar No. 184662)
 2       Jiaxiao Zhang (CA Bar #317927)                       roger.chin@lw.com
         jiazhang@mwe.com
 3
         MCDERMOTT WILL & EMERY LLP                           505 Montgomery Street, Suite 2000
 4       18565 Jamboree Road, Suite 250                       San Francisco, California 94111-6538
         Irvine, CA 92612-2565                                Telephone: +1.415.391.0600
 5
         Telephone: +1.949.851.0633                           Facsimile: +1.415.395.8095
 6       Facsimile: +1.949.851.9348
 7
                                                              Jennifer L. Barry (Bar No. 228066)
         Sarah Chapin Columbia (pro hac vice)                 jennifer.barry@lw.com
 8       scolumbia@mwe.com                                    Jennifer Koh (Bar No. 238653)
         Paresh Kumar (pro hac vice)                          jennifer.koh@lw.com
 9
         pkumar@mwe.com
         MCDERMOTT WILL & EMERY LLP                           David F. Kowalski (Bar No. 265527)
10
         28 State Street                                      david.kowalski@lw.com
11       Boston, MA 02109-1775                                12670 High Bluff Drive
12
         Telephone: +1.617.535.4000                           San Diego, CA 92130
         Facsimile: +1.617.535.3800                           Telephone: +1.858.523.5400
13                                                            Facsimile: +1.858.523.5450
         Attorneys for Straumann USA, LLC
14
                                                              Attorneys for TruAbutment Inc.
15
                                                              Additional counsel listed on signature
16                                                            page
17

18                               UNITED STATES DISTRICT COURT
19             CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
20
         Straumann USA, LLC, a Delaware                 Case No. 8:19-cv-00878-JLS-DFM
         limited liability company,
21
                                                        STIPULATED PROTECTIVE ORDER1
22                             Plaintiff,
                                                        Hon. Josephine L. Staton
23              v.
                                                        [Discovery Document: Referred to
24       TruAbutment Inc., a California                 Magistrate Judge Douglas F. McCormick]
         corporation,
25
                               Defendant.
26

27

28
     1
         Based substantially on the Northern District of California’s Model Protective Order for patent cases.



                                              STIPULATED PROTECTIVE ORDER
 1   1.    PURPOSES AND LIMITATIONS
 2         Disclosure and discovery activity in this action are likely to involve production of
 3   confidential, proprietary, or private information for which special protection from public
 4   disclosure and from use for any purpose other than prosecuting this litigation may be
 5   warranted. This Order does not confer blanket protections on all disclosures or responses
 6   to discovery and the protection it affords from public disclosure and use extends only to
 7   the limited information or items that are entitled to confidential treatment under the
 8   applicable legal principles. As set forth in Section 13.4 below, this Protective Order does
 9   not entitle the Parties to file confidential information under seal; Civil Local Rule 79-5
10   sets forth the procedures that must be followed and the standards that will be applied
11   when a party seeks permission from the court to file material under seal.
12         1.1    Good Cause Statement
13         This Action is likely to involve personally identifiable information, trade secrets,
14   customer and pricing lists and other valuable research, development, commercial,
15   financial, technical, and/or proprietary information for which special protection from
16   public disclosure and from use for any purpose other than prosecution of this Action is
17   warranted. Such confidential and proprietary materials and information consist of,
18   among other things, personally identifiable information, confidential business or
19   financial information, information regarding confidential business practices, or other
20   confidential research, development, or commercial information (including information
21   implicating privacy rights of third parties), information otherwise generally unavailable
22   to the public, or which may be privileged or otherwise protected from disclosure under
23   state or federal statutes, court rules, case decisions, or common law. Accordingly, to
24   expedite the flow of information, to facilitate the prompt resolution of disputes over
25   confidentiality of discovery materials, to adequately protect information the parties are
26   entitled to keep confidential, to ensure that the parties are permitted reasonable
27   necessary uses of such material in preparation for and in the conduct of trial, to address
28   their handling at the end of the litigation, and serve the ends of justice, a protective order


                                        STIPULATED PROTECTIVE ORDER
                                                   PAGE 1
 1   for such information is justified in this matter. It is the intent of the parties that
 2   information will not be designated as confidential for tactical reasons and that nothing be
 3   so designated without a good faith belief that it has been maintained in a confidential,
 4   non-public manner, and there is good cause why it should not be part of the public
 5   record of this case.
 6   2.     DEFINITIONS
 7          2.1    Challenging Party: a Party or Non-Party that challenges the designation of
 8   information or items under this Order.
 9          2.2    “CONFIDENTIAL” Information or Items: information (regardless of how
10   it is generated, stored or maintained) or tangible things that qualify for protection under
11   Federal Rule of Civil Procedure 26(c).
12          2.3    Counsel (without qualifier): Outside Counsel of Record and House Counsel
13   (as well as their support staff).
14          2.4    Designated Employee: An employee of a Receiving Party (including but
15   not limited to House Counsel) who seeks access to “CONFIDENTIAL” information in
16   this matter as set forth in Section 7.2(b) below.
17          2.5    Designating Party: a Party or Non-Party that designates information or
18   items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL,”
19   or “HIGHLY CONFIDENTIAL – ATTORNEYS' EYES ONLY”
20          2.6    Disclosure or Discovery Material: all items or information, regardless of the
21   medium or manner in which it is generated, stored, or maintained (including, among
22   other things, testimony, transcripts, and tangible things), that are produced or generated
23   in disclosures or responses to discovery in this matter.
24          2.7    Expert: a person with specialized knowledge or experience in a matter
25   pertinent to the litigation who (1) has been retained by a Party or its counsel to serve as
26   an expert witness or as a consultant in this action, (2) is not a past or current employee of
27   a Party or of a Party's competitor, and (3) at the time of retention, is not anticipated to
28   become an employee of a Party or of a Party's competitor.


                                         STIPULATED PROTECTIVE ORDER
                                                    PAGE 2
 1         2.8    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information
 2   or Items: extremely sensitive “Confidential Information or Items,” disclosure of which to
 3   another Party or Non-Party would create a substantial risk of serious harm that could not
 4   be avoided by less restrictive means.
 5         2.9    House Counsel: attorneys who are employees of a party to this action.
 6   House Counsel does not include Outside Counsel of Record or any other outside
 7   counsel.
 8         2.10 Non-Party: any natural person, partnership, corporation, association, or
 9   other legal entity not named as a Party to this action.
10         2.11 Outside Counsel of Record: attorneys who are not employees of a party to
11   this action but are retained to represent or advise a party to this action and have appeared
12   in this action on behalf of that party or are affiliated with a law firm which has appeared
13   on behalf of that party.
14         2.12 Party: any party to this action, including all of its officers, directors,
15   employees, consultants, retained experts, and Outside Counsel of Record (and their
16   support staffs).
17         2.13 Producing Party: a Party or Non-Party that produces Disclosure or
18   Discovery Material in this action.
19         2.14 Professional Vendors: persons or entities that are under a duty of
20   confidentiality and whose professional responsibilities are to provide litigation support
21   services (e.g., photocopying, videotaping, translating, preparing exhibits or
22   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
23   their employees and subcontractors.
24         2.15 Protected Material: any Disclosure or Discovery Material that is designated
25   as “CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
26   ONLY”
27         2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
28   from a Producing Party.


                                       STIPULATED PROTECTIVE ORDER
                                                  PAGE 3
 1   3.    SCOPE
 2         The protections conferred by this Order cover not only Protected Material (as
 3   defined above), but also (1) any information copied or extracted from Protected
 4   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material; and
 5   (3) any testimony, conversations, or presentations by Parties or their Counsel that might
 6   reveal Protected Material. However, the protections conferred by this Order do not cover
 7   the following information: (a) any information that is in the public domain at the time of
 8   disclosure to a Receiving Party or becomes part of the public domain after its disclosure
 9   to a Receiving Party as a result of publication not involving a violation of this Order,
10   including becoming part of the public record through trial or otherwise; and (b) any
11   information known to the Receiving Party prior to the disclosure or obtained by the
12   Receiving Party after the disclosure from a source who obtained the information
13   lawfully and under no obligation of confidentiality to the Designating Party. Any use of
14   Protected Material at trial shall be governed by a separate agreement or order.
15   4.    DURATION
16         Even after final disposition of this litigation, the confidentiality obligations
17   imposed by this Order shall remain in effect until a Designating Party agrees otherwise
18   in writing or a court order otherwise directs. Final disposition shall be deemed to be the
19   later of (1) dismissal of all claims and defenses in this action, with or without prejudice;
20   and (2) final judgment herein after the completion and exhaustion of all appeals,
21   rehearings, remands, trials, or reviews of this action, including the time limits for filing
22   any motions or applications for extension of time pursuant to applicable law.
23   5.    DESIGNATING PROTECTED MATERIAL
24         5.1    Exercise of Restraint and Care in Designating Material for Protection. Each
25   Party or Non-Party that designates information or items for protection under this Order
26   must take care to limit any such designation to specific material that qualifies under the
27   appropriate standards. To the extent it is practical to do so, the Designating Party must
28   designate for protection only those parts of material, documents, items, or oral or written


                                       STIPULATED PROTECTIVE ORDER
                                                  PAGE 4
 1   communications that qualify – so that other portions of the material, documents, items,
 2   or communications for which protection is not warranted are not swept unjustifiably
 3   within the ambit of this Order.
 4   Mass, indiscriminate, or routinized designations are prohibited. Designations that are
 5   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
 6   unnecessarily encumber or retard the case development process or to impose
 7   unnecessary expenses and burdens on other parties) expose the Designating Party to
 8   sanctions.
 9         If it comes to a Designating Party’s attention that information or items that it
10   designated for protection do not qualify for protection at all or do not qualify for the
11   level of protection initially asserted, that Designating Party must promptly notify all
12   other Parties that it is withdrawing the mistaken designation.
13         5.2    Manner and Timing of Designations. Except as otherwise provided in this
14   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
15   ordered, Disclosure or Discovery Material that qualifies for protection under this Order
16   must be clearly so designated before the material is disclosed or produced.
17         Designation in conformity with this Order requires:
18         (a) for information in documentary form (e.g., paper or electronic documents, but
19   excluding transcripts of depositions or other pretrial or trial proceedings), that the
20   Producing Party affix the legend “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL –
21   ATTORNEYS’ EYES ONLY” to each page that contains protected material. If only a
22   portion or portions of the material on a page qualifies for protection, the Producing Party
23   also must clearly identify the protected portion(s) (e.g., by making appropriate markings
24   in the margins) and must specify, for each portion, the level of protection being asserted.
25         A Party or Non-Party that makes original documents or materials available for
26   inspection need not designate them for protection until after the inspecting Party has
27   indicated which material it would like copied and produced. During the inspection and
28   before the designation, all of the material made available for inspection shall be deemed


                                       STIPULATED PROTECTIVE ORDER
                                                  PAGE 5
 1   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” After the inspecting
 2   Party has identified the documents it wants copied and produced, the Producing Party
 3   must determine which documents, or portions thereof, qualify for protection under this
 4   Order. Then, before producing the specified documents, the Producing Party must affix
 5   the appropriate legend (“CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL –
 6   ATTORNEYS’ EYES ONLY”) to each page that contains Protected Material. If only a
 7   portion or portions of the material on a page qualifies for protection, the Producing Party
 8   also must clearly identify the protected portion(s) (e.g., by making appropriate markings
 9   in the margins) and must specify, for each portion, the level of protection being asserted.
10         (b) for testimony given in deposition or in other pretrial or trial proceedings, that
11   unless all Parties agree on the record at the time the testimony is taken, all testimony
12   taken in this action shall be treated as “HIGHLY CONFIDENTIAL – ATTORNEYS’
13   EYES ONLY” for a period of 30 days after the final transcript of the testimony become
14   available. Within that time period, a Designating Party may serve a notice on the other
15   party specifying which portions of the testimony it is designating as “CONFIDENTIAL”
16   or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” If a Party does not
17   serve a notice designating portions of the transcript as “CONFIDENTIAL” or “HIGHLY
18   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” within the 30 day period it is
19   understood that the Party does not contend that the transcript contains any Protected
20   Material.
21         Parties shall give the other parties notice if they reasonably expect a deposition,
22   hearing, or other proceeding to include Protected Material so that the other parties can
23   ensure that only authorized individuals who have signed the “Acknowledgment and
24   Agreement to Be Bound” (Exhibit A) are present at those proceedings. The use of a
25   document as an exhibit at a deposition shall not in any way affect its designation as
26   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
27         Following the designation of Protected Material set forth in the first paragraph of
28   Section 5.2(b), the Designating Party[ies] shall ensure that transcripts containing


                                       STIPULATED PROTECTIVE ORDER
                                                  PAGE 6
 1   Protected Material be marked with an obvious legend on the title page that the transcript
 2   contains Protected Material, and the title page shall be followed by a list of all pages
 3   (including line numbers as appropriate) that have been designated as Protected Material
 4   and the level of protection being asserted by the Designating Party. The Designating
 5   Party[ies] shall inform the court reporter of these requirements. Any transcript that is
 6   prepared before the expiration of a 30-day period for specific designations shall be
 7   treated during that period as if it had been designated “HIGHLY CONFIDENTIAL –
 8   ATTORNEYS’ EYES ONLY” in its entirety unless otherwise agreed. After the
 9   expiration of that period, the transcript shall be treated only as actually designated.
10         (c) for information produced in some form other than documentary and for any
11   other tangible items, that the Producing Party affix in a prominent place on the exterior
12   of the container or containers in which the information or item is stored the legend
13   “CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
14   If only a portion or portions of the information or item warrant protection, the Producing
15   Party, to the extent practicable, shall identify the protected portion(s) and specify the
16   level of protection being asserted. This section also applies to production of electronic
17   information and/or data, which may be designated by marking the physical media in
18   which the electronic information and/or data is contained with the legend
19   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
20   as appropriate.
21         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
22   to designate qualified information or items does not, standing alone, waive the
23   Designating Party’s right to secure protection under this Order for such material. Upon
24   timely correction of a designation, the Receiving Party must make reasonable efforts to
25   assure that the material is treated in accordance with the provisions of this Order.
26   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
27         6.1    Timing of Challenges. Any Party or Non-Party may challenge a designation
28   of confidentiality at any time. Unless a prompt challenge to a Designating Party’s


                                       STIPULATED PROTECTIVE ORDER
                                                  PAGE 7
 1   confidentiality designation is necessary to avoid foreseeable, substantial unfairness,
 2   unnecessary economic burdens, or a significant disruption or delay of the litigation, a
 3   Party does not waive its right to challenge a confidentiality designation by electing not to
 4   mount a challenge promptly after the original designation is disclosed.
 5         6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution
 6   process by providing written notice of each designation it is challenging and describing
 7   the basis for each challenge. To avoid ambiguity as to whether a challenge has been
 8   made, the written notice must recite that the challenge to confidentiality is being made in
 9   accordance with this specific paragraph of the Protective Order. The parties shall attempt
10   to resolve each challenge in good faith and must begin the process by conferring directly
11   (in voice to voice dialogue; other forms of communication are not sufficient) within 14
12   days of the date of service of notice. In conferring, the Challenging Party must explain
13   the basis for its belief that the confidentiality designation was not proper and must give
14   the Designating Party an opportunity to review the designated material, to reconsider the
15   circumstances, and, if no change in designation is offered, to explain the basis for the
16   chosen designation. A Challenging Party may proceed to the next stage of the challenge
17   process only if it has engaged in this meet and confer process first or establishes that the
18   Designating Party is unwilling to participate in the meet and confer process in a timely
19   manner.
20         6.3    Judicial Intervention. If the Parties cannot resolve a challenge without court
21   intervention, the Designating Party shall file and serve a motion to retain confidentiality
22   under Civil Local Rule 37 (and in compliance with Civil Local Rule 79-5, if applicable)
23   within 21 days of the initial notice of challenge or within 14 days of the parties agreeing
24   that the meet and confer process will not resolve their dispute, whichever is earlier. Each
25   such motion must be accompanied by a competent declaration affirming that the movant
26   has complied with the meet and confer requirements imposed in the preceding
27   paragraph. Failure by the Designating Party to make such a motion including the
28   required declaration within 21 days (or 14 days, if applicable) shall automatically waive


                                       STIPULATED PROTECTIVE ORDER
                                                  PAGE 8
 1   the confidentiality designation for each challenged designation. In addition, the
 2   Challenging Party may file a motion challenging a confidentiality designation at any
 3   time if there is good cause for doing so, including a challenge to the designation of a
 4   deposition transcript or any portions thereof. Any motion brought pursuant to this
 5   provision must be accompanied by a competent declaration affirming that the movant
 6   has complied with the meet and confer requirements imposed by the preceding
 7   paragraph.
 8         The burden of persuasion in any such challenge proceeding shall be on the
 9   Designating Party. Frivolous challenges and those made for an improper purpose (e.g.,
10   to harass or impose unnecessary expenses and burdens on other parties) may expose the
11   Challenging Party to sanctions. Unless the Designating Party has waived the
12   confidentiality designation by failing to file a motion to retain confidentiality as
13   described above, all parties shall continue to afford the material in question the level of
14   protection to which it is entitled under the Producing Party’s designation until the court
15   rules on the challenge.
16   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
17         7.1    Basic Principles. A Receiving Party may use Protected Material that is
18   disclosed or produced by another Party or by a Non-Party in connection with this case
19   only for prosecuting, defending, or attempting to settle this litigation. Such Protected
20   Material may be disclosed only to the categories of persons and under the conditions
21   described in this Order. When the litigation has been terminated, a Receiving Party must
22   comply with the provisions of Section 14 below (FINAL DISPOSITION).
23         Protected Material must be stored and maintained by a Receiving Party at a
24   location and in a secure manner that ensures that access is limited to the persons
25   authorized under this Order.
26         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
27   ordered by the court or permitted in writing by the Designating Party, a Receiving Party
28   may disclose any information or item designated “CONFIDENTIAL” only to:


                                       STIPULATED PROTECTIVE ORDER
                                                  PAGE 9
 1         (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
 2   employees of said Outside Counsel of Record;
 3         (b) Up to two Designated Employees (1) to whom disclosure is reasonably
 4   necessary for this litigation, (2) who have signed the “Acknowledgment and Agreement
 5   to Be Bound” (Exhibit A), and (3) as to whom the procedures set forth in paragraph
 6   7.4(a)(1), below, have been followed;
 7          (c) Experts (as defined in this Order) of the Receiving Party (1) to whom
 8   disclosure is reasonably necessary for this litigation, (2) who have signed the
 9   “Acknowledgment and Agreement to Be Bound” (Exhibit A), and (3) as to whom the
10   procedures set forth in paragraph 7.4(a)(2), below, have been followed, and their clerical
11   or support staff who are under a duty of confidentiality;
12         (d) the court and its personnel;
13         (e) court reporters and their staff,
14         (f) professional jury or trial consultants (including mock jurors) (1) to whom
15   disclosure is reasonably necessary for this litigation and (2) who have signed the
16   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
17         (g) Professional Vendors (1) to whom disclosure is reasonably necessary for this
18   litigation and (2) who have signed the “Acknowledgment and Agreement to Be Bound”
19   (Exhibit A);
20         (h) during their depositions, witnesses in the action for the Designating Party or
21   Producing Party with knowledge about the Confidential Information or Items. Pages of
22   transcribed deposition testimony or exhibits to depositions that reveal Protected Material
23   must be separately bound by the court reporter and may not be disclosed to anyone
24   except as permitted under this Protective Order;
25         (i) the author or recipient of a document containing the information or a custodian
26   or other person who otherwise lawfully possessed or knew the information; and
27         (j) any other person with the prior written consent of the Designating Party.
28




                                       STIPULATED PROTECTIVE ORDER
                                                 PAGE 10
 1         7.3      Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 2   ONLY” and Information or Items. Unless otherwise ordered by the court or permitted in
 3   writing by the Designating Party, a Receiving Party may disclose any information or
 4   item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:
 5         (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
 6   employees of said Outside Counsel of Record to whom it is reasonably necessary to
 7   disclose the information for this litigation;
 8          (b) Experts of the Receiving Party (1) to whom disclosure is reasonably necessary
 9   for this litigation, (2) who have signed the “Acknowledgment and Agreement to Be
10   Bound” (Exhibit A), and (3) as to whom the procedures set forth in paragraph 7.4(a)(2),
11   below, have been followed, and their clerical or support staff who are under a duty of
12   confidentiality;
13         (c) the court and its personnel;
14         (d) court reporters and their staff (1) to whom disclosure is reasonably necessary
15   for this litigation and (2) who have signed the “Acknowledgment and Agreement to Be
16   Bound” (Exhibit A),
17         (e) professional jury or trial consultants (including mock jurors) (1) to whom
18   disclosure is reasonably necessary for this litigation and (2) who have signed the
19   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
20         (f) Professional Vendors (1) to whom disclosure is reasonably necessary for this
21   litigation and (2) who have signed the “Acknowledgment and Agreement to Be Bound”
22   (Exhibit A);
23         (g) during their depositions, witnesses in the action for the Designating Party or
24   the Producing Party (not the Receiving Party), including former employees whom
25   Receiving Party has a good faith belief had access to the information during their
26   employment with the Designating Party or the Producing Party; Pages of transcribed
27   deposition testimony or exhibits to depositions that reveal Protected Material must be
28




                                        STIPULATED PROTECTIVE ORDER
                                                  PAGE 11
 1   separately bound by the court reporter and may not be disclosed to anyone except as
 2   permitted under this Protective Order;
 3         (h) the author or recipient of a document containing the information or a custodian
 4   or other person who otherwise possessed or knew the information; and
 5         (i) any other person with the prior written consent of the Designating Party.
 6         7.4 Procedures for Approving or Objecting to Disclosure of Protected Material to
 7   Designated Employees or Experts.
 8         (a)(1) Unless otherwise ordered by the court or agreed to in writing by the
 9   Designating Party, a Party that seeks to disclose to Designated Employees any
10   information or item that has been designated “CONFIDENTIAL” pursuant to paragraph
11   7.2(b) , first must make a written request to the Designating Party that (1) sets forth the
12   full name of the Designated Employee and the city and state of his or her residence and
13   (2) describes the Designated Employee’s current and reasonably foreseeable future
14   primary job duties and responsibilities in sufficient detail to determine if the Designated
15   Employee is involved, or may become involved, in any competitive decision-making.
16         (a)(2) Unless otherwise ordered by the court or agreed to in writing by the
17   Designating Party, a Party that seeks to disclose to an Expert (as defined in this Order)
18   any information or item that has been designated “CONFIDENTIAL” or “HIGHLY
19   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” pursuant to paragraph 7.2(c) or 7.3
20   first must make a written request to the Designating Party that (1) identifies the general
21   categories of “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
22   EYES ONLY” information that the Receiving Party seeks permission to disclose to the
23   Expert, (2) sets forth the full name of the Expert and the city and state of his or her
24   primary residence, (3) attaches a copy of the Expert’s current resume, (4) identifies the
25   Expert’s current employer(s), (5) identifies each person or entity from whom the Expert
26   has received compensation or funding for work in his or her areas of expertise or to
27   whom the expert has provided professional services, including in connection with a
28




                                       STIPULATED PROTECTIVE ORDER
                                                 PAGE 12
 1   litigation, at any time during the preceding five years,2 and (6) identifies (by name and
 2   number of the case, filing date, and location of court) any litigation in connection with
 3   which the Expert has offered expert testimony, including through a declaration, report,
 4   or testimony at a deposition or trial, during the preceding five years.
 5          (b) A Party that makes a request and provides the information specified in the
 6   preceding respective paragraphs may disclose the subject Protected Material to the
 7   identified Designated Employee or Expert unless, within 7 days of delivering the
 8   request, the Party receives a written objection from the Designating Party. Any such
 9   objection must set forth in detail the grounds on which it is based.
10          (c) A Party that receives a timely written objection must meet and confer with the
11   Designating Party (through direct voice to voice dialogue) to try to resolve the matter by
12   agreement within seven days of the written objection. If no agreement is reached, the
13   Party seeking to make the disclosure to the Designated Employee or the Expert may file
14   a motion as provided in Civil Local Rule 37 (and in compliance with Civil Local Rule
15   79-5, if applicable) seeking permission from the court to do so. Any such motion must
16   describe the circumstances with specificity, set forth in detail the reasons why disclosure
17   to Designated Employee or the Expert is reasonably necessary, assess the risk of harm
18   that the disclosure would entail, and suggest any additional means that could be used to
19   reduce that risk. In addition, any such motion must be accompanied by a competent
20   declaration describing the parties’ efforts to resolve the matter by agreement (i.e., the
21   extent and the content of the meet and confer discussions) and setting forth the reasons
22   advanced by the Designating Party for its refusal to approve the disclosure.
23          In any such proceeding, the Party opposing disclosure to the Designated
24   Employee or Expert shall bear the burden of proving that the risk of harm that the
25

26
     2
27
       If the Expert believes any of this information is subject to a confidentiality obligation to a third-party,
     then the Expert should provide whatever information the Expert believes can be disclosed without
28   violating any confidentiality agreements, and the Party seeking to disclose to the Expert shall be
     available to meet and confer with the Designating Party regarding any such engagement.


                                             STIPULATED PROTECTIVE ORDER
                                                       PAGE 13
 1   disclosure would entail (under the safeguards proposed) outweighs the Receiving Party’s
 2   need to disclose the Protected Material to its Designated Employee or Expert.
 3   8.    PROSECUTION BAR
 4         Absent written consent from the Producing Party, any individual who receives
 5   access to “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information
 6   shall not be involved in the prosecution of patents or patent applications relating to the
 7   subject matter of this action, including without limitation the patents asserted in this
 8   action and any patent or application claiming priority to or otherwise related to the
 9   patents asserted in this action, before any foreign or domestic agency, including the
10   United States Patent and Trademark Office (“the Patent Office”). For purposes of this
11   paragraph, “prosecution” includes directly or indirectly drafting, amending, advising, or
12   otherwise affecting the scope or maintenance of patent claims. To avoid any doubt,
13   “prosecution” as used in this paragraph does not include representing a party challenging
14   a patent before a domestic or foreign agency (including, but not limited to, a reissue
15   protest, ex parte reexamination, inter partes review, or post-grant proceeding). This
16   Prosecution Bar shall begin when access to “HIGHLY CONFIDENTIAL –
17   ATTORNEYS’ EYES ONLY” information is first received by the affected individual
18   and shall end one (1) year after final termination of this action.
19   9.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
20   OTHER LITIGATION
21         If a Party is served with a subpoena or a court order issued in other litigation that
22   compels disclosure of any information or items designated in this action as
23   “CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
24   that Party must:
25         (a) promptly notify in writing the Designating Party. Such notification shall
26   include a copy of the subpoena or court order;
27         (b) promptly notify in writing the party who caused the subpoena or order to issue
28   in the other litigation that some or all of the material covered by the subpoena or order is


                                       STIPULATED PROTECTIVE ORDER
                                                 PAGE 14
 1   subject to this Protective Order. Such notification shall include a copy of this Protective
 2   Order; and
 3          (c) cooperate with respect to all reasonable procedures sought to be pursued by the
 4   Designating Party whose Protected Material may be affected.3
 5          If the Designating Party timely seeks a protective order, the Party served with the
 6   subpoena or court order shall not produce any information designated in this action as
 7   “CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
 8   before a determination by the court from which the subpoena or order issued, unless the
 9   Party has obtained the Designating Party’s permission. The Designating Party shall bear
10   the burden and expense of seeking protection in that court of its confidential material –
11   and nothing in these provisions should be construed as authorizing or encouraging a
12   Receiving Party in this action to disobey a lawful directive from another court.
13   10.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
14   IN THIS LITIGATION
15          (a)     The terms of this Order are applicable to information produced by a Non-
16   Party in this action and designated as “CONFIDENTIAL,” or “HIGHLY
17   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such information produced by
18   Non-Parties in connection with this litigation is protected by the remedies and relief
19   provided by this Order. Nothing in these provisions should be construed as prohibiting a
20   Non-Party from seeking additional protections.
21          (b)     In the event that a Party is required, by a valid discovery request, to produce
22   a Non-Party’s confidential information in its possession, and the Party is subject to an
23   agreement with the Non-Party not to produce the Non-Party’s confidential information,
24   then the Party shall:
25

26

27   3
       The purpose of imposing these duties is to alert the interested parties to the existence of this Protective
28   Order and to afford the Designating Party in this case an opportunity to try to protect its confidentiality
     interests in the court from which the subpoena or order issued.


                                             STIPULATED PROTECTIVE ORDER
                                                       PAGE 15
 1                   1.     promptly notify in writing the Requesting Party and the Non-Party
 2          that some or all of the information requested is subject to a confidentiality
 3          agreement with a Non-Party;
 4                   2.     promptly provide the Non-Party with a copy of the Protective Order
 5          in this litigation, the relevant discovery request(s), and a reasonably specific
 6          description of the information requested; and
 7                   3.     make the information requested available for inspection by the Non-
 8          Party.
 9          (c)      If the Non-Party fails to object or seek a protective order from this court
10   within 14 days of receiving the notice and accompanying information, the Receiving
11   Party may produce the Non-Party’s confidential information responsive to the discovery
12   request. If the Non-Party timely seeks a protective order, the Receiving Party shall not
13   produce any information in its possession or control that is subject to the confidentiality
14   agreement with the Non-Party before a determination by the court.4 Absent a court order
15   to the contrary, the Non-Party shall bear the burden and expense of seeking protection in
16   this court of its Protected Material.
17   11.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
18          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
19   Protected Material to any person or in any circumstance not authorized under this
20   Protective Order, the Receiving Party must immediately (a) notify in writing the
21   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve all
22   unauthorized copies of the Protected Material, (c) inform the person or persons to whom
23   unauthorized disclosures were made of all the terms of this Order, and (d) request such
24   person or persons to execute the “Acknowledgment and Agreement to Be Bound” that is
25   attached hereto as Exhibit A.
26

27   4
      The purpose of this provision is to alert the interested parties to the existence of confidentiality rights
28   of a Non-Party and to afford the Non-Party an opportunity to protect its confidentiality interests in this
     court.


                                             STIPULATED PROTECTIVE ORDER
                                                       PAGE 16
 1   12.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 2   PROTECTED MATERIAL
 3         (a)    No Waiver. If a Producing Party discloses Information in connection with
 4   this action that the Producing Party thereafter claims to be privileged or protected by the
 5   attorney-client privilege or work product protection (“Protected Information”), the
 6   disclosure of that Protected Information will not constitute or be deemed a waiver or
 7   forfeiture—in this or any other action—of any claim of privilege or work product
 8   protection that the Producing Party would otherwise be entitled to assert with respect to
 9   the Protected Information and its subject matter.
10                1.    Full Protection. This Protective Order protects any disclosure of
11         Protected Information, whether that disclosure is inadvertent or otherwise.
12                2.    Degree of Care. Each party is entitled to decide, in its sole
13         discretion, the appropriate degree of care to exercise in reviewing materials for
14         privilege. Irrespective of the care that is actually exercised in reviewing materials
15         for privilege, the Court hereby orders that disclosure of Protected Information in
16         discovery conducted in this action shall not waive any claim of privilege or work
17         product protection that the Producing Party would otherwise be entitled to assert
18         with respect to the Protected Information and its subject matter.
19                3.    Notification. A Producing Party must notify the Receiving Party, in
20         writing, that it has disclosed that Protected Information without intending a waiver
21         by the disclosure. Upon receipt of such notification, the Receiving Party shall
22         immediately take all reasonable steps to destroy or return all copies, electronic or
23         otherwise, of such document or other information, and shall provide a written
24         certification that it will cease further review, dissemination, and use of the
25         Protected Information.
26                4.    Maximum Protections. This Protective Order shall be interpreted to
27         provide the maximum protection allowed to the Producing Party by Federal Rule
28         of Evidence 502(d). The provisions of Federal Rule of Evidence 502(b)(2) are


                                       STIPULATED PROTECTIVE ORDER
                                                 PAGE 17
 1         inapplicable to the production of Protected Information under this Protective
 2         Order. However, if for any reason the Court finds that this Section is inapplicable
 3         to Protected Information, then Rule 502(b) will apply in its absence.
 4   13.   MISCELLANEOUS
 5         13.1 Right to Further Relief. Nothing in this Order abridges the right of any
 6   person to seek its modification by the court in the future.
 7         13.2 Right to Assert Other Objections. No Party waives any right it otherwise
 8   would have to object to disclosing or producing any information or item on any ground
 9   not addressed in this Protective Order. Similarly, no Party waives any right to object on
10   any ground to use in evidence of any of the material covered by this Protective Order.
11         13.3 Export Control. Disclosure of Protected Material shall be subject to all
12   applicable laws and regulations relating to the export of technical data contained in such
13   Protected Material, including the release of such technical data to foreign persons or
14   nationals in the United States or elsewhere. The Producing Party shall be responsible for
15   identifying any such controlled technical data, and the Receiving Party shall take
16   measures necessary to ensure compliance.
17         13.4 Filing Protected Material. Without written permission from the Designating
18   Party or a court order secured after appropriate notice to all interested persons, a Party
19   may not file in the public record in this action any Protected Material. A Party that seeks
20   to file under seal any Protected Material must comply with Civil Local Rule 79-5.
21   Protected Material may only be filed under seal pursuant to a court order authorizing the
22   sealing of the specific Protected Material at issue.
23   14.   FINAL DISPOSITION
24         Within 60 days after the final disposition of this action, as defined in paragraph 4,
25   each Receiving Party must use reasonable efforts to return all Protected Material to the
26   Producing Party or destroy such material. As used in this subdivision, “all Protected
27   Material” includes all copies, abstracts, compilations, summaries, and any other format
28   reproducing or capturing any of the Protected Material. Whether the Protected Material


                                       STIPULATED PROTECTIVE ORDER
                                                 PAGE 18
 1   is returned or destroyed, the Receiving Party must submit a written certification to the
 2   Producing Party (and, if not the same person or entity, to the Designating Party) by the
 3   60 day deadline that (1) identifies (by category, where appropriate) all the Protected
 4   Material that was returned or destroyed and (2) affirms that the Receiving Party has not
 5   retained any copies, abstracts, compilations, summaries or any other format reproducing
 6   or capturing any of the Protected Material. “Reasonable efforts” shall not require the
 7   return or destruction of Protected Material that (i) is stored on backup storage media
 8   made in accordance with regular data backup procedures for disaster recovery purposes,
 9   (ii) is located in the email archive system or archived electronic files of departed
10   employees, or (iii) is subject to legal hold obligations. Backup storage media will not be
11   restored for purposes of returning or certifying destruction of Protected Material, but
12   such retained information shall continue to be treated in accordance with this Protective
13   Order.
14         Notwithstanding this provision, Outside Counsel of Record are entitled to retain
15   archival copies of all pleadings, motion papers, written discovery, trial, deposition, and
16   hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits,
17   expert reports, attorney work product, and consultant and expert work product, even if
18   such materials contain Protected Material. Any such archival copies that contain or
19   constitute Protected Material remain subject to this Protective Order as set forth in
20   Section 4 (DURATION). Outside Counsel of Record may use his or her work product in
21   subsequent litigation, provided that its use does not disclose or use Protected Material.
22   //
23   //
24   //
25   //
26   //
27   //
28   //


                                       STIPULATED PROTECTIVE ORDER
                                                 PAGE 19
 1        IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2

 3   DATED: November 25, 2019         By:    /s/ Mandy Kim
 4
                                             Mandy H. Kim (CA Bar #267513)
                                             mhkim@mwe.com
 5                                           Jiaxiao Zhang (CA Bar #317927)
 6                                           jiazhang@mwe.com
                                             MCDERMOTT WILL & EMERY LLP
 7
                                             18565 Jamboree Road, Suite 250
 8                                           Irvine, CA 92612-2565
 9
                                             Telephone: +1.949.851.0633
                                             Facsimile: +1.949.851.9348\
10

11                                           Sarah Chapin Columbia (pro hac vice)
                                             scolumbia@mwe.com
12
                                             Paresh Kumar (pro hac vice)
13                                           pkumar@mwe.com
                                             MCDERMOTT WILL & EMERY LLP
14
                                             28 State Street
15                                           Boston, MA 02109-1775
16                                           Telephone: +1.617.535.4000
                                             Facsimile: +1.617.535.3800
17
                                      Attorneys for Plaintiff STRAUMANN USA, LLC
18

19

20
     DATED: November 25, 2019         /s/ Roger Chin
21
                                      Attorneys for Defendant
22

23                                    Roger J Chin (Bar No. 184662)
                                      roger.chin@lw.com
24
                                      LATHAM & WATKINS LLP
25                                    505 Montgomery Street, Suite 2000
                                      San Francisco, CA 94111-6538
26
                                      Telephone: +1.415.391.0600
27                                    Facsimile: +1.415.394.8095
28




                                STIPULATED PROTECTIVE ORDER
                                          PAGE 20
 1
                                     Jennifer L. Barry (Bar No. 228066)
                                     jennifer.barry@lw.com
 2                                   Jennifer Koh (Bar No. 238653)
 3                                   jennifer.koh@lw.com
                                     David K. Kowalski (Bar No. 265527)
 4
                                     david.kowalski@lw.com
 5                                   LATHAM & WATKINS LLP
 6
                                     12670 High Bluff Drive
                                     San Diego, CA 92130
 7                                   Telephone: +1.858.523.5400
 8                                   Facsimile: +1.858.523.5450
 9
                                     Thomas W. Yeh (Bar No. 287118)
10                                   thomas.yeh@lw.com
                                     LATHAM & WATKINS LLP
11
                                     355 South Grand Avenue, Suite 100
12                                   Los Angeles, CA 90071
13                                   Telephone: +1.213.485.1234
                                     Facsimile: +1.213.891.8763
14

15                                   Herman H. Yue (pro hac vice)
                                     herman.yue@lw.com
16
                                     LATHAM & WATKINS LLP
17                                   811 Main Street, Suite 3700
18
                                     Houston, TX 77002
                                     Telephone: +1.713.546.5400
19                                   Facsimile: +1.713.546.5401
20

21   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
22

23

24   DATED: December 2, 2019
25                                   HON. DOUGLAS F. MCCORMICK
                                     United States Magistrate Judge
26

27

28




                               STIPULATED PROTECTIVE ORDER
                                         PAGE 21
 1                                             EXHIBIT A
 2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3           I,                                                [print or type full name], of
 4                                                     [print or type full address], declare under
 5   penalty of perjury that I have read in its entirety and understand the Stipulated Protective
 6   Order that was issued by the United State District Court for the Central District of
 7   California on               [date] in the case of Straumann USA, LLC v. TruAbutment
 8   Inc., Case No. 8:19-cv-00878-JLS-DFM. I agree to comply with and to be bound by all
 9   the term of tis Stipulated Protective Order and I understand and acknowledge that failure
10   to so comply could expose me to sanctions and punishment in the nature of contempt. I
11   solemnly promise that I will not disclose in any manner any information or item that is
12   subject to this Stipulated Protective Order to any person or entity except in strict
13   compliance with the provisions of this order.
14           I further agree to submit to the jurisdiction of the United States District Court for
15   the Central District of California for enforcing the terms of this Stipulated Protective
16   Order, even if such enforcement proceeding occur after termination of this action.
17           I hereby appoint                                          [print or type full name] of
18                                                     [print or type full address and telephone
19   number] as my California agent for service of process in connection with this action or
20   any proceeding related to enforcement of this Stipulated Protective Order.
21

22   Date:
23

24   City and State where sworn and signed:
25

26   Printed name:
27

28   Signature:


                                         STIPULATED PROTECTIVE ORDER
                                                   PAGE 22
